Citation Nr: 0100541	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-17 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension and coronary artery 
disease, status post myocardial infarction.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had verified active duty service from March 1955 
to March 1958, from June 1958 to May 1976, and during August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims, as recent statutory changes 
ensure that this duty applies to all new claims for 
compensation.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
duty includes conducting a thorough and contemporaneous 
medical examination of the veteran.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  In this case, the claims file 
does not reflect that the veteran has undergone VA 
examinations in conjunction with his claims to date.  It is 
essential that the veteran be afforded an opportunity to 
appear for such examinations prior to further Board action on 
his claims.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
audiological examination to determine the 
etiology, nature, and extent of his 
claimed bilateral hearing loss.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies, 
including pure tone threshold and 
Maryland CNC testing, should be 
performed.  If a hearing loss disability 
is diagnosed, the examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not that such a 
disorder is related to the veteran's 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  Also, the RO should afford the 
veteran a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
claimed cardiovascular disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a diagnosis for each 
cardiovascular disorder shown upon 
examination.  For each diagnosed 
disorder, the examiner is also requested 
to offer an opinion as to whether it is 
at least as likely as not that such a 
disorder is related to the veteran's 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for a 
cardiovascular disorder, to include 
hypertension and coronary artery disease, 
status post myocardial infarction; and 
entitlement to service connection for 
bilateral hearing loss.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


